DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims:
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.












Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Garg, USPG_Pub. 2011/0288910, in view of Schultz, USPG_Pub. 2012/0212668.

	Regarding claim 1, Garg discloses a method comprising: 
providing, by a processing system having a processor, a first reply to first equipment of a first user, wherein the first reply includes an indication of a first fee to be charged to the first user for receiving live content (fig. 5, 526, 528; Para. 91-94 (the user enters parameters in response to which the software displays list of assets that match the parameters-the news contents are selected for purchase at a price-see fig. 5, 530-the starting price provided by content owner is “a first fee”-Para. 100; fig. 6; entire)); 
providing, by the processing system, the live content to the first equipment of the first user, wherein the live content originates from the second equipment of the second user in accordance with the request (Para. 91-95 (the purchased news provided to the buyer (first user) originated from a content owner 102)); 
charging, by the processing system, the first user the first fee in accordance with the providing of the live content to the first equipment of the first user (fig. 5, 530; Para. 91); and 

Garg does not explicitly disclose sending, by the processing system to second equipment of a second user, a request for the live content.
Schultz discloses sending, by the processing system to second equipment of a second user (owner of content), a request for the live content (Para. 71 (server will request content from recording device)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Garg to include sending, by the processing system to second equipment of a second user, a request for the live content as disclosed by Schultz in order to support live event streaming to followers of a user (Para. 21).

Regarding claim 3, Garg in view of Schultz discloses all in claim 1.  In addition Schultz discloses the method, further comprising: 
obtaining, by the processing system and from the first equipment of the first user subsequent to the receiving of the live content by the first equipment of the first user, a rating based on a quality of a presentation of the live content (Schultz: Para. 104 (video quality rating information of the recording devices are received by the first user equipment)).




Regarding claim 6, Garg in view of Schultz discloses all in claim 5.  In addition Schultz discloses the method, wherein the second reply includes the live content (Schultz: Para. 91-94 (reply is live content purchased by buyer)). 

Regarding claim 7, Garg in view of Schultz discloses all in claim 5.  In addition Garg discloses the method, wherein the second reply includes information about the second fee (Garg: Para. 100 (reduced fees)).  

Regarding claim 8, Garg in view of Schultz discloses all in claim 5.  In addition Schultz discloses the method, wherein the second reply includes a first identification of a first capability of the second equipment (Schultz: Para. 55).  




providing, by the processing system, the first identification of the first capability of the second equipment to the first equipment of the first user (Schultz: Para. 55 (user identification and device capability are data received from follower devices)).  

Regarding claim 10, Garg in view of Schultz discloses all in claim 9.  In addition Schultz discloses the method, further comprising: 
receiving, by the processing system, a third reply from third equipment of a third user, wherein the third reply includes a second identification of a second capability of the third equipment (Schultz: Para. 55 (follower identity and device capability are received by server)); and 
providing, by the processing system, the second identification of the second capability of the third equipment to the first equipment of the first user (Schultz: Para. 54-56 (such parameters may be needed to join a device to be followed-a specific recording terminal for example)).

Regarding claim 11, Garg in view of Schultz discloses all in claim 9.  In addition Schultz discloses the method, wherein the first capability is different from the second capability, the method further comprising: 
receiving, by the processing system, a fourth reply from the first equipment of the first user, wherein the fourth reply includes a selection of the second equipment in accordance with the first capability and the second capability, wherein the sending of 

Regarding claim 12, Garg in view of Schultz discloses all in claim 1.  In addition Garg discloses the method, wherein the first fee is greater than the second fee (Garg: Para. 100 (the reduced price is lower than the listed price for sale)).  

Regarding claim 13, Garg in view of Schultz discloses all in claim 1.  In addition Garg discloses the method, wherein the first user and the second user are anonymous with respect to each other (Garg: Para. 94-96 (broker is the middle man buyer and seller are anonymous)).  


Claims 14-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz, USPG_Pub. 2012/0212668, in view of Garg, USPG_Pub. 2011/0288910.

Regarding claim 14, 19, Schultz discloses an apparatus, comprising: 
a processor (fig. 3, 320); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (Para. 47), the operations comprising: 
receiving, from first equipment of a first user, a first request for content, wherein the first request specifies a first location for the content (Para. 70 (user device makes a 
receiving an indication from a second user and a third user that they are available to provide the content (Para. 72, 83 (broadcast server 130 may transmit information (indication) of recording devices 120 (first and third users) available to record the event to the subscribing user 110 (first equipment))); 
presenting, to the first equipment, information associated with the second user and the third user (Para. 50, 73, 83 (first user can select from list of recording devices)); 
receiving, from the first equipment, a selection of the second user over the third user (Para. 73-74 (as an example the server can receive selections of recording devices made by first user)); 
establishing a video stream of the content from second equipment of the second user to the first equipment (Para. 76 (a connection is established by server between selected recorder and first user)).
Schultz does not explicitly disclose charging the first user a first fee associated with the content; and paying a second fee to the second user, wherein the second fee is specified by the second user and the information includes the first fee.  
Garg discloses charging the first user a first fee associated with the content (Para. 91, 94); and paying a second fee to the second user, wherein the second fee is specified by the second user and the information includes the first fee (Para. 94).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Schultz to include charging the first user a first fee associated with the content; and paying a 

Regarding claim 15, Schultz in view of Garg discloses all in claim 14.  In addition Schultz discloses the non-transitory, machine-readable medium, wherein the information includes a first indication of a first capability of the second equipment and a second indication of a second capability of third equipment of the third user (Schultz: Para. 54 (broadcast server determines the capabilities of follower devices 140-the plurality devices meets second equipment and third equipment (follower equipment)). 

Regarding claim 16, Schultz in view of Garg discloses all in claim 15.  In addition Schultz discloses the non-transitory, machine-readable medium, wherein the first capability is different from the second capability (Schultz: Para. 55 (Blackberry Tour may have different capabilities compared to the Apple Ipad-since they run on different operating systems)).  

Regarding claim 17, Schultz in view of Garg discloses all in claim 14.  In addition Schultz discloses the non-transitory, machine-readable medium, wherein the operations further comprise: obtaining, from the first equipment subsequent to the establishing of the video stream, a rating based on a quality of a presentation of the live content (Schultz: Para. 104 (video quality rating information of the recording devices are received by the first user equipment)).
.  

Allowable Subject Matter
Claims 2, 4 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581.  The examiner can normally be reached on M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANTHONY BANTAMOI/Examiner, Art Unit 2423